United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40389
                         Conference Calendar



UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

JAIME ROBLES-ENRIQUEZ,
                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:04-CR-913-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jaime

Robles-Enriquez has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Robles-

Enriquez has not filed a response to counsel’s motion.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.   Counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.       See

5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.